This cause having heretofore been submitted to the Court upon the demurrer of the respondent to the information, upon the motion of the respondent to quash the information, and upon the motion of the relator for a judgment of ouster against the respondent notwithstanding the return or answer filed by the respondent, and the pleadings having been duly considered by the Court upon briefs and argument of counsel for the respective parties, and the Court being equally divided in opinion *Page 803 
as to the disposition to be made of the said pleadings, Mr. Chief Justice TERRELL, Mr. Justice ELLIS and Mr. Justice BUFORD being of the opinion that the demurrer to the information should be sustained, the information quashed and the motion for judgment of ouster denied, while Mr. Justice WHITFIELD, Mr. Justice STRUM and Mr. Justice BROWN are of the opinion that the demurrer should be overruled, the motion to quash the information denied and the motion of the relator for a judgment of ouster be granted, as is indicated by the opinions this day filed in the cause; it is thereupon considered, ordered and adjudged by the Court that the said demurrer of the respondent be and the same is hereby overruled, that the motion to quash the information be and the same is hereby denied and that the motion for a judgment of ouster herein be and the same is hereby denied.
TERRELL, C. J., AND WHITFIELD, ELLIS, STRUM, BROWN AND BUFORD, J. J., concur.